DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 21-25, in the reply filed on 29 June 2022 is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Touil et al. (US 2019/0114678 A1) in view of Tan et al. (US 2009/0170584 A1).
Regarding claim 1, Touil discloses a method, wherein the method comprises: obtaining, from an advertisement server (Paragraph 0022, ad system that can be a server), location information of a first key information area in a first advertisement picture; (Paragraph 0031, lines 10-13, the ad system can focus on parts of a seed image that are meaningful where the seed images can come from an advertiser, paragraph 0024)	obtaining the first advertisement picture; (Paragraph 0031, lines 5-7, receiving the seed image)	cropping the first advertisement picture based on the location information, to obtain a cropped first advertisement picture; (Paragraph 0031, lines 9-14, smart crop operation that crops less meaningful portions from the image)	setting the cropped first advertisement picture as a second advertisement picture, or scaling the cropped first advertisement picture to obtain the second advertisement picture, wherein the second advertisement picture comprises a second key information area; (Paragraph 0032, additional alterations can be made to the image that has been cropped, such as a resize, paragraph 0031, lines 14-16, where it is obvious to one of ordinary skill in the art that a cropped and resized image is a second image that is different from the originally obtained image)	and displaying the second advertisement picture in an advertisement display area of a display of the terminal (Paragraph 0043, display of images on a user device, such as a computing device, paragraph 0021).	Touil does not clearly disclose the method is implemented by a terminal.	Tan discloses offloading of processing from a server to a local machine (Paragraph 0105).	Tan’s technique of offloading processing from a server to a local machine would have been recognized by one of ordinary skill in the art to be applicable to the ad server for processing an image for display on a user device of Touil and the results would have been predictable in the offloading of processing of an image onto a user device while also displaying the processed image. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 21, similar reasoning as discussed in claim 1 is applied.
Claim(s) 2, 7, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Touil et al. (US 2019/0114678 A1) in view of Tan et al. (US 2009/0170584 A1) and further in view of Ying et al. (US 2015/0199708 A1).
Regarding claim 2, Touil in view of Tan discloses all limitations as discussed in claim 1.	Touil in view of Tan does not clearly disclose wherein before obtaining the location information, the method further comprises: sending an advertisement request to the advertisement server; and receiving advertisement information of the first advertisement picture from the advertisement server in response to the advertisement request, wherein the advertisement information comprises the location information.	Ying discloses requests for ads from advertisers that are provided with protected regions identified by the advertisers where the regions have high priority for presentation to a user (Paragraphs 0045 and 0049).	Ying’s ads that are provided by advertisers with protected regions having priority would have been recognized by one of ordinary skill in the art to be applicable to the cropping of advertisement images based on meaningful areas of Touil in view of Tan and the results would have been predictable in the cropping of advertisement images while preserving areas identified by advertisers as having priority for display to a user. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 7, Touil in view of Tan discloses all limitations as discussed in claim 1.	Touil in view of Tan does not clearly disclose wherein the first advertisement picture comprises a third key information area and a fourth key information area, wherein a first priority of the third key information area is higher than a second priority of the fourth key information area, and wherein the second advertisement picture comprises the third key information area.	Ying discloses advertisements with a foreground area that has elements that have higher priority than elements that are in a background area (Paragraph 0046).	Ying’s advertisements with a foreground area that has elements that have higher priority than elements that are in a background area would have been recognized by one of ordinary skill in the art to be applicable to the cropping of advertisement images based on meaningful areas of Touil in view of Tan and the results would have been predictable in the cropping of advertisement images that preserves meaningful higher priority foreground areas and its respective elements over lower priority background areas and its respective elements. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 22, similar reasoning as discussed in claim 2 is applied.
Regarding claim 24, similar reasoning as discussed in claim 7 is applied.
Claim(s) 3 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Touil et al. (US 2019/0114678 A1) in view of Tan et al. (US 2009/0170584 A1) in view of Ying et al. (US 2015/0199708 A1) and further in view of Kuriyama (US 2003/0033380 A1).
Regarding claim 2, Touil in view of Tan and further in view of Ying discloses all limitations as discussed in claim 1.	Touil in view of Tan and further in view of Ying does not clearly disclose wherein the advertisement information further comprises a download address of the first advertisement picture, and wherein the method further comprises downloading the first advertisement picture based on the download address.	Kuriyama discloses providing information with address links for downloading advertisements (Paragraph 0013).	Kuriyama’s information with address links for obtaining advertisements would have been recognized by one of ordinary skill in the art to be applicable to the obtaining of advertisements from advertisers for processing of Touil in view of Tan and further in view of Ying and the results would have been predictable in obtaining information with address links for downloading advertisements from advertisers for processing. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 23, similar reasoning as discussed in claim 3 is applied.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Touil et al. (US 2019/0114678 A1) in view of Tan et al. (US 2009/0170584 A1) and further in view of Kutsumi et al. (US 2011/0173080 A1).
Regarding claim 4, Touil in view of Tan discloses all limitations as discussed in claim 1.	Touil in view of Tan does not clearly disclose wherein a first aspect ratio of the second advertisement picture is the same as a second aspect ratio of the advertisement display area.	Kutsumi discloses changing the aspect ratio of an advertisement to be displayed in an entire display area (Paragraph 0749).	Kutsumi’s technique of changing the aspect ratio of an advertisement to be displayed in an entire display area would have been recognized by one of ordinary skill in the art to be applicable to the resizing of an advertisement image of Toil in view of Tan and the results would have been predictable in the resizing of an advertisement image to have a changed aspect ratio for display in an entire display area. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Touil et al. (US 2019/0114678 A1) in view of Tan et al. (US 2009/0170584 A1) and further in view of Lanza (US 2017/0301117 A1).
Regarding claim 4, Touil in view of Tan discloses all limitations as discussed in claim 1.	Touil in view of Tan does not clearly disclose determining, based on the location information, a cropping line of the first advertisement picture, wherein a first shape of the cropping line is the same as a second shape of the advertisement display area; cropping the first advertisement picture based on the cropping line; and retaining, as the second advertisement picture, a cropped part of the first advertisement picture that has the second shape.	Lanza discloses cropping an image to match that of an area where it will be  displayed (Paragraph 0061).	Lanza’s technique of cropping an image to match that of an area where it will be  displayed would have been recognized by one of ordinary skill in the art to be applicable to the cropping of an advertisement image of Touil in view of Tan and the results would have been predictable in the cropping of an advertisement image to match an area where it will be displayed. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.



Allowable Subject Matter
Claims 6, 8, 9, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art does not clearly disclose the method of claim 5, wherein the advertisement display area is a rectangle, wherein the location information comprises at least two pieces of coordinate information that indicate boundaries of the first key information area, and wherein the method further comprises: determining, in the first advertisement picture, an adjustment rectangle comprising a third aspect ratio that is the same as a second aspect ratio of the advertisement display area; adjusting a location and a size of the adjustment rectangle in the first advertisement picture based on the at least two pieces of coordinate information; and determining a boundary line of the adjustment rectangle as the cropping line when the adjustment rectangle comprises the first key information area.
Regarding claim 8, the prior art does not clearly disclose the method of claim 7, wherein the advertisement display area, the third key information area, and the fourth key information area are all rectangles, wherein location information of the third key information area comprises coordinate information of a vertex A1 in a top left corner of the third key information area and coordinate information of a vertex B1 in a lower right corner of the third key information area, wherein location information of the fourth key information area comprises coordinate information of a vertex A2 in a top left corner of the fourth key information area and coordinate information of a vertex B2 in a lower right corner of the fourth key information area, and wherein the method further comprises: determining a maximum rectangle in the first advertisement picture having a fourth aspect ratio that is the same as a second aspect ratio of the advertisement display area; moving the maximum rectangle to enable a vertex in a top left corner of the maximum rectangle to coincide with the vertex A1; setting a boundary line of the maximum rectangle as a cropping line; and cropping the first advertisement picture based on the cropping line.
Regarding claim 9, the prior art does not clearly disclose the method of claim 6, wherein the first advertisement picture comprises a third key information area and a fourth key information area, wherein the advertisement display area, the third key information area, and the fourth key information area are all rectangles, wherein location information of the third key information area comprises coordinate information of a vertex A1 in a top left corner of the third key information area and coordinate information of a vertex B1 in a lower right corner of the third key information area, wherein location information of the fourth key information area comprises coordinate information of a vertex A2 in a top left corner of the fourth key information area and coordinate information of a vertex B2 in a lower right corner of the fourth key information area, wherein the method further comprises: determining the vertex A1 as a vertex in a top left corner of the adjustment rectangle when a horizontal coordinate of the vertex A1 is less than a horizontal coordinate of the vertex A2 and a vertical coordinate of the vertex B1 is less than a vertical coordinate of the vertex B2; adjusting a vertex in a lower right corner of the adjustment rectangle based on the second aspect ratio until the vertex in the lower right corner of the adjustment rectangle coincides with a boundary line of the first advertisement picture; setting a boundary line of the adjustment rectangle as the cropping line; and cropping the first advertisement picture based on the cropping line.
Regarding claim 25, similar reasoning as discussed in claim 8 is applied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith (US 2019/0075339 A) discloses cropping and resizing an ad to fit a media insertion location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613